         Case 1:18-cv-02921-JMF Document 505 Filed 11/07/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                         18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.


         NOTICE OF FILING OF TRIAL AFFIDAVITS OF SARA CULLINANE

Plaintiffs hereby file with the Court the following trial affidavits:

1. Oct. 23, 2018 Affidavit of Sara Cullinane (Ex. 1).

2. Nov. 3, 2018 Supplemental Affidavit of Sara Cullinane (Ex. 2).



                                        Respectfully submitted,

                                        BARBARA D. UNDERWOOD
                                        Attorney General of the State of New York

                                        By: /s/ Matthew Colangelo
                                        Matthew Colangelo, Executive Deputy Attorney General
                                        Elena Goldstein, Senior Trial Counsel
                                        Sania Khan, Assistant Attorney General
                                        Elizabeth Morgan, Assistant Attorney General
                                        Office of the New York State Attorney General
                                        28 Liberty Street
                                        New York, NY 10005
                                        Phone: (212) 416-6057
                                        matthew.colangelo@ag.ny.gov

                                        Attorneys for the State of New York Plaintiffs


                                        AMERICAN CIVIL LIBERTIES UNION
                                        ARNOLD & PORTER KAYE SCHOLER LLP
       Case 1:18-cv-02921-JMF Document 505 Filed 11/07/18 Page 2 of 2




                                   By: /s/ Dale Ho

Dale Ho                                       Andrew Bauer
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
125 Broad St.                                 250 West 55th Street
New York, NY 10004                            New York, NY 10019-9710
(212) 549-2693                                (212) 836-7669
dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
Case 1:18-cv-02921-JMF Document 505-1 Filed 11/07/18 Page 1 of 5
Case 1:18-cv-02921-JMF Document 505-1 Filed 11/07/18 Page 2 of 5
Case 1:18-cv-02921-JMF Document 505-1 Filed 11/07/18 Page 3 of 5
Case 1:18-cv-02921-JMF Document 505-1 Filed 11/07/18 Page 4 of 5
Case 1:18-cv-02921-JMF Document 505-1 Filed 11/07/18 Page 5 of 5
Case 1:18-cv-02921-JMF Document 505-2 Filed 11/07/18 Page 1 of 3
Case 1:18-cv-02921-JMF Document 505-2 Filed 11/07/18 Page 2 of 3
Case 1:18-cv-02921-JMF Document 505-2 Filed 11/07/18 Page 3 of 3
